Lacey, J. I concur in the opinion of the court in the first part of the opinion, but dissent as to the latter part. I hold that when the officer notifies the execution debtor that he holds the execution, and demands property, it is the duty of the execution debtor to at once make out his schedule, but I believe a proper construction of the law to be that in case he by mistake or inadvertence omits some article or articles from the schedule, he may, at any time before levy on the omitted articles, or before the officer selects the appraisers, if the property is appraised, amend his schedule. It seems to me a fair and liberal construction of the statute would allow this, and that the officer has no right to refuse it.